Citation Nr: 0335741	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a self-inflicted 
gunshot wound resulting in T12 paraplegia as secondary to the 
service-connected disability of post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In April 2001, the Board addressed the following claims: (1) 
entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) from July 10, 1992, to July 
24, 1997; (2) entitlement to a rating in excess of 30 percent 
for PTSD; and (3) entitlement to service connection for a 
self-inflicted gunshot wound resulting in T12 paraplegia as 
secondary to the service-connected disability of PTSD.  The 
Board granted an increased evaluation for the service-
connected PTSD to 30 percent from July 10, 1992, to July 24, 
1997, and remanded the claim of entitlement to a rating in 
excess of 30 percent for PTSD to the RO for additional 
development.  

In a July 2002 report of contact, the veteran had indicated 
that he would be satisfied with this determination regarding 
his PTSD if it were found to be 100 percent disabling.  In a 
November 2002 rating action, following the development 
requested by the Board, the veteran was awarded a 100 percent 
evaluation for his PTSD.  The veteran was provided with a 
copy of that rating decision, which indicated that the full 
grant of benefits was awarded.  In written argument submitted 
by the veteran's new representative in December 2002, no 
reference is made to the veteran's PTSD.  Accordingly, the 
Board finds that any issue regarding the veteran's PTSD 
evaluation is not before the Board at this time.  However, 
the veteran raised the matter of permanency of his 100 
percent rating.  That matter is referred to the RO for 
appropriate action.  

In an August 2000 rating determination, the RO addressed the 
issue of service connection for a self-inflicted gunshot 
wound resulting in T12 paraplegia as secondary to the 
service-connected disability of PTSD on a de novo basis.  The 
veteran was notified of this determination in October 2000.  
A timely notice of disagreement was received from the 
veteran's representative regarding this issue later that 
month.  As no statement of the case had been issued, the 
Board in April 2001 remanded this claim to the RO for 
additional development under the U.S. Court of Appeals for 
Veterans Claims (Court) determination in Manlincon v. West, 
12 Vet. App. 238 (1999).  A statement of the case was issued 
by the RO in November 2002 and timely substantive appeal was 
received from the veteran that month.  Accordingly, the issue 
of service connection for a self-inflicted gunshot wound 
resulting in T12 paraplegia as secondary to the service-
connected disability of PTSD is before the Board at this 
time.  This determination is consistent with written argument 
submitted by the veteran's representative to the Board in 
December 2002, which makes reference only to this claim.

In May 2002, the veteran filed three additional claims.  In 
light of the November 2002 rating action that granted the 
veteran a 100 percent disabling evaluation, the veteran may 
no longer wish to pursue these claim.  In any event, the RO 
has not fully adjudicated any other issue and the Board may 
not unilaterally take jurisdiction of any additional claims.  
The RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.


REMAND

The pivotal question in this case is whether the veteran's 
PTSD is causally related to the veteran's attempted suicide 
(resulting in T12 paraplegia).  In order to make this 
determination, a medical opinion is required, if possible 
from the doctor who evaluated the veteran in January 2002.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (Where the 
determinative issue involves medical causation..., competent 
medical evidence ... is required).  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to support his claim, 
(b) of the information and evidence that 
VA will seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide (if any) in order 
to comply with the Court's decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The RO should also 
ensure that the VCAA notice is in 
compliance with Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003). 

2.  If possible, the RO is asked to 
return the veteran's claims folder to 
examiner who evaluated the veteran in 
January 2002 and ask her to review the 
claims folder, specifically the statement 
of the case issued in November 2002 and 
her examination report of January 2002 
(an additional examination of the veteran 
is not required unless the examiner who 
evaluated the veteran in January 2002 is 
not available).  The examiner should 
provide an explicit response to the 
following question:  

In light of a review of the 
claims folder, and in the context 
of his entire medical history, is 
it at least as likely as not that 
there is a causal relationship 
between the veteran's PTSD and 
his self-inflicted gunshot wound 
resulting in T12 paraplegia?

The examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent evidence of record.

3.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




